Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-6, 11-13, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiber (US 20200175679 A1) in view of Vaquero (US 20200395047 A1).
Regarding claim 1, Reiber teaches a system (fig. 1B) comprising: a shared physical memory; a first processor having access to the shared physical memory (e.g. The processing unit 306 may comprise one or both of a Central Processing Unit (CPU) and a Graphical Processing Unit (GPU) for executing one or more steps of the method 100. The processing unit 306 may further be arranged for retrieving the first video 
Reiber fails to teach of an artificial reality.
In the same field of multi-frame processing, Vaquero teaches of an artificial reality (e.g. The video may be presented by a virtual reality system, an augmented reality system or by other types of applications- para. 41-42). One of ordinary skill in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Reiber with the features of CR/VR as taught by Vaquero. The motivation would have been allowing a user the option of head-mounted display for flexibility and mobility in the viewing environment, also for increased quality (Reiber: para. 12).
In summer, Reiber teaches the overall concept of overlapping time periods to process frames. Even though the language is slightly different (ie. first/second time frames of Reiber vs. first/second/ third time frames of claim 1), it is obvious the methods taught can be used on an entire video of frames in a repeating fashion, combining frames with orientation adjustments for increased quality (Reiber: para. 12). 
Regarding claim 2, see the rejection of claim 1 above. Reiber as modified by Vaquero further teach(es)  wherein the first processor is a graphics processor (Reiber: para. 55), and the second processor is a digital signal processor (e.g. digital signal processor (DSP)- Vaquero: para. 65). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 3, see the rejection of claim 1 above. Reiber as modified by Vaquero further teach(es) wherein the first processor is configured to: perform, during a fourth time period after the second time period, reprojection on the first modified image frame to generate a first reprojected image frame, according to a view of the artificial reality corresponding to at least a location and an orientation of the system (The steps of claim 3 are simply repeated on different periods/frames. This is an obvious variation to one skilled). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 5, see the rejection of claim 1 above. Reiber as modified by Vaquero further teach(es) determine, during a fourth time period before the first time period, the first view of the artificial reality corresponding to at least a first location and a first orientation of determine, during a fifth time period overlapping a portion of the first time period, the second view of the artificial reality corresponding to at least a second location and a second orientation of the system. (The steps of claim 5 are simply repeated on different time periods/frames. This is an obvious variation to one skilled). The same motivation to combine used in claim 1 above is applied herein.
Regarding claim 6, see the rejection of claim 1 above. Reiber as modified by Vaquero further teach(es) wherein the image enhancing process includes a super resolution, and the second processor is configured to perform, during the third time period, the super resolution on a portion of the first image frame by enlarging the portion of the first image frame (e.g. As such, a difference in image quality, such as pixel resolution, is defined between that portion of the image including first and second objects for which the image quality has been modified, such as by being increased, relative to the remainder of the frame which may, for example, have a lower image quality- Vaquero: para. 54). It’s obvious to one skilled to use higher image resolution of any frame of area of a frame to draw the users attention to an important or desired area. The same motivation to combine used in claim 1 above is applied herein.
Claim(s) 11-13 and 15-16 recite(s) similar limitations as claim(s) 1-3 and 5-6 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1-3 and 5-6 is/are incorporated herein. Furthermore, Reiber teaches a method to carry out the invention (abstract).
Claim(s) 20 recite(s) similar limitations as claim(s) 1 above, also in system form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. 

Claim(s) 4, 7, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiber (US 20200175679 A1) in view of Vaquero (US 20200395047 A1) as applied to claim 3 above, in view of Rodriguez (US 20200234501 A1).
Regarding claim 4, see the rejection of claim 3 above. As can be seen above, Reiber as modified by Vaquero teach/es all the limitations of claim 4 except further comprising: a lens, wherein the first processor is configured to apply, during the fourth time period, a predistortion on the first reprojected image frame to generate a first compensated image frame to compensate for an optical aberration due to the lens; and an electronic display configured to display the first compensated image frame through the lens (e.g. the pixel engine 1000′ may be responsible for compensating for optical distortion related to optics and projectors, performing continuous warp reprojection, frame rate expansion, dynamic occlusion, segmented foveation blending, pixelated dimming control, pixel chromatic aberration correction, partial display support, custom dark and partial dark modes, content uncollapsing, and many other AR/VR algorithms using a vector engine, for example with custom instructions- para. 122-124). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Reiber as modified by Vaquero with the features of distortion correction as taught by Rodriguez. The motivation would have been to improve the creation of the 3D perception (para. 113).
Regarding claim 7, see the rejection of claim 6 above. Reiber as modified by Vaquero and Rodriguez further teach(es) wherein the portion of the first image frame corresponds to a foveated area (e.g. The method may further include the DB blending the reordered frame of image data with image data relating to an updated foveated region. The method may also include the DB masking the previous frame of image data before blending the reordered frame of image data therewith…In one or more embodiments, the method includes the DB scaling the reordered frame of image data. The method may further include the DB receiving a scaling factor from the GPU, and the DB scaling the reordered frame of image data using the scaling factor. The scaling may be a part of a foveation operation- Rodriguez: para. 19-20).
Claim(s) 14 and 17 recite(s) similar limitations as claim(s) 4 and 7 above, but in method form. Therefore, the same rationale used in regards to claim(s) 4 and 7  is/are incorporated herein. Furthermore, Reiber teaches a method to carry out the invention (abstract).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiber (US 20200175679 A1) in view of Vaquero (US 20200395047 A1) as applied to claim 1 above, in view of Watson (US 5847718 A).
Regarding claim 10, see the rejection of claim 1 above. As can be seen above, Reiber as modified by Vaquero teach/es all the limitations of claim 10 except wherein the first processor is configured to store the first image frame in the shared physical memory and share mapping information indicating an address of the shared physical memory storing the first image frame, and the second processor is configured to access the first image frame in the shared physical memory according to the mapping information.
In the same field of frame processing, Watson teaches wherein the first processor is configured to store the first image frame in the shared physical memory and share mapping information indicating an address of the shared physical memory storing the first image frame, and the second processor is configured to access the first image frame in the shared physical memory according to the mapping information (e.g. image processing system; and a shared memory accessible by the first and second processors for storing data representing frames of the image, and the positional information; said first processor being arranged to load frames of the image from a storage device in to the shared memory, for each frame the first processor being arranged to retrieve from the storage device data representing that frame, to load the frame data into the shared memory, and to store in the shared memory frame address information identifying the location within shared memory of the frame data and the positional relationship of the frame to other frames of the image; said first processor being arranged to access the positional information to determine in what order to load the frames of the image in to shared memory; said second processor being arranged to access the positional information to determine a portion of the image to be displayed, and with reference to the frame address information, to retrieve the corresponding image data from the shared memory for display of that portion on the display device- summary, columns 1-2). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Reiber as modified by Vaquero with the features of memory addressing as taught by Watson. The motivation would have been to improve performance of multiple processors with a shared memory (col. 2, ll. 10-13).
Allowable Subject Matter
Claim(s) 8-9 and 18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613